DETAILED ACTION
	In Reply filed on 12/23/2020 Claims 1- 10, 18- 25, and 27- 28 are pending. Claims 18- 25 and 27- 28 are currently amended. Claims 11- 17 and 26 are canceled. Claims 1- 10, 18- 25, and 27- 28 are considered in the current Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Powell on 03/16/2021.

The application has been amended as follows: 

(Currently Amended) A system, comprising:
a concrete base casting form having a plurality of side walls, a casting surface skin, a frame supporting the plurality of side walls and the casting surface skin, wherein the plurality of side walls and the casting surface skin are removably attached to the frame;
a suspended framework coupled to the plurality of side walls, the suspended framework having a plurality of forming rods extending toward the concrete base casting form;
, wherein the concrete base, including the casting surface and the plurality of holes, is formed by pouring a supply of concrete into the concrete base casting form; [[and]]
a plurality of casting rails forming a closed perimeter on the concrete base with an opening configured to receive additional concrete to form a panel, each casting rail including at least one hole; and
a plurality of anchors, wherein the anchors removably attach the plurality of casting rails to the plurality of holes in the concrete base,
wherein each casting rail is decoupled from any adjacent casting rail, and individually and removably coupled to and removable from the casting surface of the concrete base by fastening through at least one hole in one of the plurality of casting rails and one of the plurality of holes extending through the thickness of the concrete base,
wherein casting rails on a first side and a second side of the panel form each include an extension on an inwardly facing surface extending toward the opening, and wherein casting rails on a third side and a fourth side of the panel form each include an indentation on an inwardly facing surface extending away from the opening, and
wherein the extensions on the inwardly facing surface on the first and second sides and the indentations on the inwardly facing surfaces of the third and fourth sides of the panel form correspond to one another such that a portion of a first formed panel includes a portion formed by one or more of the extensions that is configured to receive a portion of a second resulting panel that is formed by one or more of the indentations.

(Previously Presented) The system of claim 1, further including at least one reinforcement or attachment device internal to the closed perimeter on the concrete base.

(Original) The system of claim 1, further including an overhead hanging rail system that locates at least one suspended engineered embed location, wherein the overhead hanging rail system is removably attached to each casting rail and to the at least one suspended engineered embed location, and
wherein the at least one suspended engineered embed location is configured to be coupled to a lifting source to apply a lifting force.

(Canceled) 

(Original) The system of claim 1, wherein the plurality of holes in the thickness of the concrete base are threaded, and 
wherein the anchors are threaded to correspond to the threading of the plurality of holes.

(Original) The system of claim 5, further comprising a collar around each of the plurality of holes.

(Original) The system of claim 1, wherein each of the anchors includes a retractable protrusion, 
wherein each of the plurality of holes in the thickness of the concrete base includes a catch, and 
wherein the retractable protrusion selectively engages with the catch.

(Original) The system of claim 1, wherein at least one of the plurality of holes in the thickness of the concrete base is an elongated slot.

(Original) The system of claim 1, wherein the concrete base further includes a plurality of temperature regulating elements.

(Original) The system of claim 1, further comprising a cover, and
wherein the casting surface, the plurality of casting rails, and the cover define a sealed volume.

11-17.  (Canceled)

(Currently Amended) A system, comprising:
a concrete base casting form having a plurality of side walls, a casting surface skin, and a frame supporting the plurality of side walls and the casting surface skin;
	wherein the plurality of side walls and the casting surface skin are removably attached to the frame;
a suspended framework coupled to the plurality of side walls, the suspended framework having a plurality of forming rods extending toward the concrete base casting form;
a supply of concrete to pour into and harden within the concrete base casting form to form a concrete base having a casting surface formed by the casting surface skin and a plurality of holes formed by the plurality of forming rods of the suspended framework;
a plurality of casting rails removably attachable to the casting surface of the formed concrete base, wherein the plurality of casting rails form a concrete panel form configured to receive additional concrete to form a concrete panel, wherein the plurality of casting rails form a 
a plurality of reinforcement members, a plurality of attachment devices, and an overhead hanging rail system, wherein the reinforcement members and the attachment devices are removably coupled to the casting rails via the overhead hanging rail system; and
a plurality of anchors, wherein the anchors removably attach the plurality of casting rails to the plurality of holes in the formed concrete base, 
wherein the concrete base casting form includes a plurality of hollow sections.

(Currently Amended) The system of claim 18, 
further including reinforcing and/or attachment hardware attachable to the plurality of casting rails.

(Previously Presented) The system of claim 19, wherein the plurality of forming rods of the suspended framework are evenly spaced,
wherein the frame is steel,
wherein the concrete base casting form includes a plurality of cylindrical hollow sections,
wherein casting rails on a first side and a second side of the panel form each include an extension on an inwardly facing surface extending toward the opening, and wherein casting rails on a third side and a fourth side of the panel form each include an indentation on an inwardly facing surface extending away from the opening, and
wherein each casting rail is decoupled from any adjacent casting rail, and individually and removably coupled to and removable from the casting surface of the concrete base by 

(Currently Amended) A system, comprising:
a concrete base casting form having a plurality of side walls, a casting surface skin, and a frame supporting the plurality of side walls and the casting surface skin;
	wherein the plurality of side walls and the casting surface skin are removably attached to the frame;
a suspended framework coupled to the plurality of side walls, the suspended framework having a plurality of forming rods extending toward the concrete base casting form;
a supply of concrete to pour into and harden within the concrete base casting form to form a concrete base having a casting surface formed by the casting surface skin and a plurality of holes formed by the plurality of forming rods of the suspended framework; [[and]]
a plurality of casting rails removably attachable to the casting surface of the formed concrete base; and
a plurality of anchors, wherein the anchors removably attach the plurality of casting rails to the plurality of holes in the formed concrete base, 
wherein the plurality of casting rails form a concrete panel form configured to receive additional concrete to form a concrete panel, wherein the plurality of casting rails form a closed perimeter on the concrete base with an opening to receive concrete to form the concrete panel, 
wherein casting rails on a first side and a second side of the panel form each include an extension on a bottom portion of an inwardly facing surface extending toward the opening, and wherein casting rails on a third side and a fourth side of the panel form each include an indentation on a bottom portion of an inwardly facing surface extending away from the opening,

wherein the concrete base casting form includes a plurality of cylindrical hollow sections.

(Previously Presented) The system of claim 21, wherein the concrete base further includes a plurality of temperature regulating elements.

(Previously Presented) The system of claim 21, further comprising a cover, and
wherein the casting surface, the plurality of casting rails, and the cover define a sealed volume.

(Currently Amended) The system of claim 21, wherein the plurality of holes in the thickness of the concrete base are threaded, 

further comprising a collar around each of the plurality of holes.

(Currently Amended) The system of claim 21, 
further including reinforcing and/or attachment hardware attachable to the plurality of casting rails.

(Canceled) 

(Previously Presented) The system of claim 21, further comprising a plurality of reinforcement members, a plurality of attachment devices, and an overhead hanging rail system, wherein the reinforcement members and the attachment devices are removably coupled to the casting rails via the overhead hanging rail system, and
wherein each casting rail is decoupled from any adjacent casting rail, and individually and removably coupled to and removable from the casting surface of the concrete base by fastening through at least one hole in one of the plurality of casting rails and one of the plurality of holes extending through the thickness of the concrete base.

(Previously Presented) The system of claim 18, wherein the concrete base casting form includes a plurality of cylindrical hollow sections.

Allowable Subject Matter
Claims 1- 10, 18- 25, and 27- 28 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a system comprising: a concrete base casting form having a plurality of side walls, a casting surface skin, a frame supporting the plurality of side walls and the casting surface skin, wherein the plurality of side walls and the casting surface skin are removably attached to the frame; wherein the concrete base, including the casting surface and the plurality of holes, is formed by pouring a supply of concrete into the concrete base casting form; a plurality of anchors, wherein the anchors removably attach the plurality of casting rails to the plurality of holes in the concrete base; and a suspended framework coupled to the plurality of side walls, the suspended framework having a plurality of forming rods extending toward the concrete base casting form as recited within independent claims 1, 18, and 21.

However, Pietrobon does not teach a suspended framework coupled to the plurality of side walls, the suspended framework having a plurality of forming rods extending toward the concrete base casting form; wherein the concrete base, including the casting surface and the plurality of holes, is formed by pouring a supply of concrete into the concrete base casting form; and a plurality of anchors, wherein the anchors removably attach the plurality of casting rails to the plurality of holes in the concrete base.
USP 2979801 (“Gasmire”) and USP 7877889 (“Griffin”) teach suspended frameworks (Gasmire – Fig. 4 jigs 40; Griffin – bolt positioning system 10). However, the suspended frameworks of the prior art do not form holes when concrete is formed within .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744